Citation Nr: 9905316	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-22 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his friend


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel



INTRODUCTION

The present appeal to the Board of Veterans' Appeals (Board) 
arises from a February 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied service connection for malaria.  The 
veteran appealed to the Board, and in January 1995, testified 
before a local hearing officer. 

 During the pendency of the appeal, the RO raised the 
question of whether the appeal had been timely perfected.  In 
July 1998, the Board determined that a timely substantive 
appeal perfecting the veteran's appeal had been filed, and 
remanded the service connection issue to the RO so that the 
veteran could have a video-conference hearing on that issue, 
consistent with his request for a hearing before the Board at 
the RO in his substantive appeal.  Such hearing was held in 
September 1998, and case has since been returned to the Board 
for further appellate consideration.

Following the submission of the case to the Board, the 
veteran and his representative sent additional medical 
evidence directly to the Board for its review, accompanied by 
a waiver of initial RO consideration of the evidence; 
therefore, the RO will consider the evidence in connection 
wit the instant claim.  See 38 C.F.R. § 20.1304(c) (1998).


FINDING OF FACT

The veteran has not presented competent medical evidence that 
shows that he currently suffers from either malaria or from 
chronic residuals of malaria.




CONCLUSION OF LAW

The claim for service connection for malaria is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The service medical records show that the veteran underwent a 
pre-induction examination in November 1964 and an induction 
examination in November 1965 and that in neither case was 
malaria found or diagnosed.  On August 10, 1967, the veteran 
complained of a bad cold that had settled in his chest.  He 
said that he experienced vomiting and headaches for three 
days along with neck stiffness.  He had a temperature of 
101.8 degrees Fahrenheit.  The impression was fever of 
undetermined origin, rule out malaria.  He was then tested 
with a malarial smear and this revealed the presence of 
parasites, probably vivax.  He was given normal saline 
solution and a 5 percent solution of dextrose.  

The veteran was then transferred to a field hospital on the 
same day, and, as a clinical record cover sheet reflects, was 
hospitalized there for five days.  He gave a history of 
having been in Vietnam for the past nine months.  He 
complained of having a bad cold as well as headaches for two 
days.  He also had a cough, somewhat yellow sputum without 
blood, and pain in his chest on deep breathing but no pain 
when sitting quietly.  He had vomited twice that day.  A 
physical examination disclosed prominent cervical and 
bilateral axillary lymph nodes.  An initial complete blood 
count (CBC) revealed a white blood cell count of over sixteen 
thousand.  The impression was fever of undetermined origin, 
question of dengue or question of malaria.  Laboratory 
workups revealed Neisseria in a sputum culture taken on 
August 11 as well as negative malaria smear tests done on 
August 12 and August 14.  A chart recording the progress of 
the veteran's temperature throughout the duration of his 
hospitalization shows a high of 102 degrees Fahrenheit on 
admission, and then a drop to about 99 degrees the following 
day.  Through the remainder of his stay, the veteran's 
temperature mostly hovered between 98 and 99 degrees 
Fahrenheit.  

Progress notes made during the hospitalization show that on 
August 11 the veteran's temperature dropped to normal and 
that he looked and felt much better.  His lungs were clear 
and his neck was supple, and the impression was that maybe it 
was just a viral illness.  On August 12, his temperature was 
still down and there was some rhinitis.  On August 13, his 
temperature was still down, and all laboratory studies thus 
far were negative.  On August 14, the veteran was better and 
felt good.  His white blood cell count on this day was seven 
thousand four-hundred.  On August 15, he was afebrile and a 
repeat CBC was normal.  He was discharged with a diagnosis of 
viral illness.

In December 1967, the veteran underwent a separation 
examination that showed no malaria or residuals thereof.

In July 1994, the veteran filed an initial claim of 
entitlement to service connection for malaria.  He reported 
that he had been treated for malaria in Long Binh, Vietnam in 
1967 when he was with the 1st of 84th Artillery of the 9th 
Infantry Division.  He did not report having received any 
post-service medical treatment for malaria.

In August 1994, the veteran underwent a VA compensation and 
pension examination.  He said that while he was in the 
service, he developed chills, fever and severe malaise 
requiring him to be hospitalized for about a week.  He said 
that he was diagnosed with malaria, was treated for it and 
thereafter returned to duty with no complications.  He said 
that since that episode, he had suffered four or five brief 
relapses of malaria, each of which involved chills, fevers of 
104 or 105 degrees Fahrenheit, along with severe diaphoresis, 
shaking and malaise.  He said that these episodes also 
involved bilateral low back pain.  He said that these 
episodes were for the most part short, lasting only hours.  
He said that he went to a hospital with these symptoms many 
times, but nothing was ever found.  He said that blood 
studies or cultures were never done at the height of his 
chills and fevers.  He said that he had had two such episodes 
in the past three months.

The examiner reported that diagnostic tests such as CBC, 
urinalysis and others were all normal.  He recommended that 
the veteran should undergo bloodwork at the time when he 
experienced an episode of acute chills and fever with 
peripheral blood studies for parasites.  The diagnosis was 
history of relapsing chills and fever with onset in Vietnam, 
diagnosed at that time as acute malaria.  The examiner said 
that the veteran probably had a chronic malaria problem.  On 
examination and testing, however, the examiner reported that 
the veteran appeared to be a normal, healthy male.

In January 1995, the veteran, his spouse and a family friend 
testified at a local hearing.  The veteran reported that he 
arrived in Vietnam in January 1967 and fell ill three to four 
months after he arrived.  He said that right after the 
monsoon season he got sicker and sicker, and he was seen by a 
medic who told him that he had malaria.  He said he was then 
airlifted to a hospital in Long Binh where he was 
hospitalized for six to seven days and then he was returned 
to his unit with no further recurrences for the remainder of 
his tour in Vietnam.  He recalled that he had been taking an 
anti-malarial drug before the episode happened.  He recalled 
also that he had been down by the Mekong Delta, and his 
representative said that this place was notorious for being a 
malaria-prone area.  

The veteran testified that he returned to Iowa in December 
1967, and that, apart from his military service, he had lived 
and had been all his life in either Kansas or Iowa.  He 
recalled that his first post-service attack of malaria 
occurred about six or seven years after his release from 
active duty.  His spouse said that his first attack was 
probably in 1974.  He said his second attack occurred about 
three years after his first attack.  A friend testified that 
she first saw the veteran undergo an episode in 1980 or 1981.  
The representative argued here that this pattern was typical 
of malaria.  Since these attacks, the veteran said, the 
attacks had become more frequent but less intense and shorter 
in duration.

The veteran testified that he did not go to a doctor when he 
had post-service attacks because he figured these attacks 
were just manifestations of a cold or the flu.  He said he 
had never taken medicine for these attacks, since they tended 
to just go away on their own.  The representative argued that 
the veteran should be accorded the benefit of the reasonable 
doubt according to VA laws and regulations.

In January 1996, the veteran filed his substantive appeal.  
He reminded the RO that the VA examination report dated in 
August 1994 had noted "probable chronic malaria" and that 
the RO was bound to follow this.  He said that he had an 
episode at least once per year.  He also argued that the 
service medical records were incomplete in that they did not 
contain a record of the hospitalization as he remembered it.  

In November 1996, in response to an RO query about the month 
and year of his hospitalization, the veteran said that he had 
been hospitalized in Long Binh for malaria on or about April 
1967.  A notation on the veteran's statement reflects that 
the RO had sent out an inquiry for additional service medical 
records based on the information given it by the veteran, 
and, in March 1997 the RO received a file documenting the 
August 1967 hospitalization that is summarized above.

In March 1997 the RO issued the veteran a supplemental 
statement of the case (SSOC), in which it summarized its 
reasons and bases for its rejection of his claim and also 
advised him to inform it if he felt he had been hospitalized 
in Vietnam prior to August 1967.

In April 1997, the veteran submitted a statement in which he 
said he had only been hospitalized once in Vietnam and that 
he was not hospitalized with complaints of bad cold.  He 
could only recall the extreme chills that he experienced at 
the time.  He reiterated that the VA examiner's diagnosis of 
a probable chronic malaria problem was binding on VA as a 
"legal diagnosis."  He also questioned whether a 
servicemember would have been airlifted to a hospital for a 
mere "bad cold" if that was all that he had and whether a 
viral infection would produce identical symptoms with every 
recurrence, as his malaria had done with every attack since 
service.

In May 1997, the RO informed the veteran by letter that it 
had made arrangements with the VA Medical Center (VAMC) in 
Des Moines, Iowa for him to go there to obtain the blood-
testing recommended in the VA examination report of August 
1994 when he experienced an attack.  The RO also advised the 
veteran that he could obtain the necessary testing from his 
own doctor if he wished.

In May 1997, the RO requested a follow-up medical opinion 
from the same physician who had conducted the August 1994 VA 
examination.  The examiner was to be given the claims file, 
to review the service medical records, and to confirm or rule 
out a malaria diagnosis.

In May 1997 the veteran submitted copies of those service 
medical records showing that on August 10, 1967, a malarial 
smear had shown parasites, "probably vivax."  He said that 
the fact that he was given dextrose showed that the doctor 
had treated him for malaria.

The examiner who conducted the veteran's August 1994 
examination also reviewed the veteran's claims file in May 
1997.  The examiner said that upon review of the service 
medical records, which were "rather limited," he could find 
no confirmation of the veteran's alleged malarial episode.  
The examiner did find evidence of treatment for chest cold-
type symptoms as well as many malaria investigation slides, 
all of which were negative.  He noted that the final 
diagnosis was viral illness.  The examiner did say, however, 
that despite his inability to find any confirmation of 
malaria while in service, he did not doubt that the veteran 
might have had it.  He said that on the basis of the record, 
it was not possible to say that he did or that he did not 
have malaria in the service.  He said that the veteran could 
easily have had some other febrile illness and there was a 
wide variety of possibilities, including of course, viral 
illness.  In any event, the examiner stated that even if the 
veteran was treated and cured of malaria during his military 
service, there was very little likelihood that he would have 
had subsequent relapses.  That phenomenon was known to occur, 
according to the examiner, only once in a while; even without 
treatment, malaria simply burned himself out and eventually 
dissipated completely without residual physical impairment of 
any kind.  Certainly, the examiner said, he had noted no 
physical residuals in August 1994 or anything to suggest any 
lingering parasitic infection of any kind at that time.  

The examiner also said that he believed a typing error had 
occurred in the production of the final version of the August 
1994 examination report.  He said that he had never believed 
that the veteran had a "chronic malaria problem."  He 
reiterated that investigation and diagnosis at the time of an 
attack would be needed to tell for sure.  However, the 
examiner said he believed it virtually impossible that such 
episodes as the veteran described would represent a relapse 
of malaria this many years later.  

In summary, the examiner concluded that while the veteran 
could very well have had an episode of malaria in Vietnam for 
which he had to be airlifted, this would have certainly been 
unlikely if he had been taking his suppressive anti-malarial 
medications regularly. 

During the September 1998, videoconference hearing, the 
veteran described his episodes, saying that they consisted of 
severe chills and very high temperatures that could last from 
hours to days.  His spouse said that these episodes would 
happen suddenly; the veteran's back would hurt and then he 
would get quite chilled, with a very high temperature.  She 
said he would stay that way for at least eight hours, and he 
would sweat profusely.  Sometimes he would get delusional.  
She said he suffered from these attacks at least once per 
year.  The representative argued that malaria was very 
difficult to detect because the agent appeared only during 
the attacks.  At other times it remained dormant, causing no 
symptoms and hiding within internal organs.  The 
representative opined that a type of malaria, the Falciparum 
type, was the only one that affected one's mental capacity; 
in its extreme form it could mimic the symptoms of post-
traumatic stress disorder (PTSD).

The veteran reaffirmed that he was hospitalized just once in 
Vietnam.  His spouse said that she was married to the veteran 
at the time he was in Vietnam.  She called the undersigned's 
attention to the August 10, 1967 malaria smear results, 
indicating "probable vivax."  She noted that he was treated 
with five-percent dextrose solution, which she described as a 
treatment for malaria.  She said that after he was 
transferred to the hospital, his temperature and white blood 
cell count dropped, and this was the reason why the malarial 
smears were consistently negative.  Both the veteran and his 
spouse discussed the difficulties they experienced in 
attempting to verify the presence of a malarial organism in 
his blood, or to otherwise verify the presence of a residual.  
They said that they lived far away from the Mayo Clinic - the 
facility that apparently agreed to perform the testing. 

Later in September 1998, after the case had been submitted to 
the Board, the veteran submitted a letter enclosing two 
documents.  The letter contained an express waiver of initial 
RO jurisdiction.  There was a copy of the results of a 
malarial smear test done at the Mahaska County Hospital in 
Iowa in July 1994, which was negative.  There was also a 
January 1996 copy of authorization for a peripheral blood 
slide to test for malaria signed by N.M. Messemer, M.D.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Additionally, where a veteran has served at least 90 
days during a period of war in a tropical theater and suffers 
from malaria that is manifested to a compensable degree 
within one year of separation from military service, or at a 
time when standard accepted treatises indicate that the 
incubation period commenced during such service, a 
presumption of service connection arises; the presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The initial question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran has the 
"burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, the evidence of record does not clear establish 
whether the veteran, in fact, had malaria during his military 
service.  Records associated with his single hospitalization 
reveal that one malarial smear performed on the date of 
admission but prior to hospital admission revealed the 
presence of parasites, "probably vivax."  However, 
additional malaria tests conducted during the veteran's 
hospitalization failed to confirm the presence of a malarial 
parasite.  The final diagnosis was viral illness.  The 
veteran and his spouse have offered their own theory that the 
reason that malaria was not diagnosed at discharge was that 
the parasite only becomes active when the veteran has a high 
fever.  Since the veteran's temperature dropped precipitously 
within the first day or so of admission to the hospital, this 
would then explain, according to the veteran and his spouse, 
why there was a discrepancy in the pre- and post-admission 
malaria testing.  However, the veteran and his wife are not 
shown to possess the appropriate medical training and 
expertise to competently render an opinion on a medical 
matter; hence, their assertions on this point have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The fact remains then, that malaria was not 
diagnosed at hospital discharge or at any other time during 
service.

The record also contains no definitive medical opinion that 
the veteran, in fact, suffered from malaria in service.  In 
the report of an August 1994 examination, a VA physician 
diagnosed a history of relapsing chills and fever with onset 
in Vietnam, diagnosed at that time as acute malaria, and 
included a notation that the veteran "probably has a chronic 
malaria problem."  In a later report, however, he clarified 
that such a notation was likely in error, as in a he never 
believed that the veteran had a chronic malaria problem based 
on the evidence then available.  Indeed, in his subsequent 
report, dated in May 1997, the examiner said that, based on 
his review of the limited service medical records, it was not 
possible to say whether the veteran did or did not have 
malaria in service.  The veteran has not offered any 
competent medical opinion on the question of whether malaria 
was, in fact, present in service.  

However, even assuming, arguendo, that malaria was present in 
service, there is no competent medical evidence demonstrating 
that the veteran suffered from malaria or any residuals 
thereof within one year post discharge, or that he currently 
suffers from malaria or any such residuals.  The VA examiner 
referred to above noted that, on examination, the veteran 
appeared to be a normal healthy male.  He also opined that 
even if the veteran did have malaria in service, he was 
treated for and cured of it ; that he believed that it was 
unlikely that the veteran would have had subsequent relapses; 
and that he believed it was a virtual impossibility that the 
symptoms described by the veteran were representative of, or 
of a relapse of, malaria.  While the examiner further 
indicated that in order to be sure, the veteran should in the 
middle of an episode or relapse, when his symptoms were at 
their peak, unfortunately, the record contains no medical 
evidence or opinion confirming the presence of malaria or its 
residuals post service.  Furthermore, neither the assertions 
of the veteran, his spouse, nor his representative to the 
effect that the symptom-complex described by the veteran is 
medically characteristic of malaria constitutes a competent 
medical opinion on this point.  See Espiritu, supra.

The Board acknowledges that, during his personal hearing 
before the undersigned, the veteran and his spouse related 
the difficulties they encountered in obtaining testing at 
private facilities, and submitted a copy of a malarial smear 
test done in 1994 that was then negative for malaria.  The 
veteran has acknowledged that he has not gone to the doctor 
during any of the attacks he experienced since service.  The 
Board would also point out that, as reflected in a May 1997 
letter to the veteran, the RO has made arrangements with a VA 
facility to conduct the testing on short notice, should the 
symptoms recur; to date, however, there is no indication that 
the veteran has availed himself of this opportunity, or has 
otherwise been able present medical evidence in support of 
his claim.  

For the foregoing reasons, the Board must conclude that there 
is no medical diagnosis of a current disability that would 
render the claim for service connection for malaria well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Where there is no current medical diagnosis shown, the claim 
cannot be well grounded, irrespective of the other evidence 
adduced in the case.  Id.  Hence, the claim must be denied on 
that basis.  See 38 U.S.C.A. § 5107(a).  The Board notes 
that, in the absence of a well-grounded claim, the benefit-
if-the-doubt doctrine is not applicable, and VA is under no 
duty to assist the veteran in the development of the facts 
pertinent to the claim, Grivois, 6 Vet. App. at 140, 
including having the veteran undergo examination, Yabut v. 
Brown, 6 Vet. App. 79 (1994); therefore, any argument about 
the adequacy of any examination afforded is unavailing.  
Furthermore, the Board is unaware of the existence of any 
evidence, which, if obtained, would render the claim well 
grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir 1997).

The Board notes that, in a May 1997 supplemental statement of 
the case, the RO provided the veteran with the legal 
requirement of submitting a well-grounded claim, and the 
basis for the denial of the claim has clearly been explained.  
The Board is satisfied that the duty to inform the veteran of 
the evidence necessary to complete his application for 
benefits has been met.  See 38 U.S.C.A. § 5103 (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for malaria is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

